FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 15, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 KARL HEINZ SINGLETON,

          Plaintiff - Appellant,

 v.
                                                        No. 13-1167
 PAM PLOUGH, Warden, Four Mile                 (D.C. No. 1:13-CV-00397-LTB)
 Corr. Cen.; CPT. MAESTES, Four                           (D. Colo.)
 Mile Center Supervisor; LT.
 RICHARDS, Hearing Officer; LT.
 RIVERA, 2nd Shift Commander,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      Karl Singleton, an inmate of the Colorado Department of Corrections, filed

a pro se motion in the district court seeking injunctive relief against the prison

officials in charge of his access to legal materials. The district court advised him

that, under the rules governing civil procedure in federal court, he first needed to


      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
file a complaint before filing a motion. The district court also explained that he

had to fill out a court-supplied form if, as it seemed from the materials he did

supply, he wanted leave to proceed in forma pauperis. The district court clearly

laid out the problems with Mr. Singleton’s filing, how to correct them, and gave

him 30 days to comply. This Mr. Singleton didn’t do, so the district court

dismissed the case, though without prejudice to any future effort by Mr. Singleton

to file compliant materials. The district court later denied his motion to alter or

amend its judgment.

      Instead of following the map the district court provided and filing a lawsuit

that complies with the rules of procedure, Mr. Singleton now appeals. But despite

the special solicitude his pro se pleadings deserve, we see no lawful basis on

which we might reverse the district court. A district court is generally free to

dismiss a lawsuit without prejudice for failure to comply with the federal rules of

procedure. See Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161-

62 (10th Cir. 2007). And Mr. Singleton himself admits that the district court

“didn’t apply the wrong law,” he just “didn’t file the proper [form].”

      The judgment of the district court is affirmed. Mr. Singleton’s motion to




                                        -2-
proceed in forma pauperis in this court is denied. Mr. Singleton is reminded that

he is obligated to pay the filing fee.




                                         ENTERED FOR THE COURT



                                         Neil M. Gorsuch
                                         Circuit Judge




                                          -3-